Citation Nr: 1439308	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for sleep apnea.

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  The Veteran submitted a March 2010 statement with his notice of disagreement, asserting his belief that sleep apnea was incurred in service, but was never diagnosed.  He also submitted treatment records showing that he was diagnosed with sleep apnea by way of a November 2004 polysomnogram.  In December 2010, the Veteran's representative submitted a statement, along with VA Form 9, asserting that the Veteran's sleep apnea is aggravated by his service-connected diabetes mellitus and/or his service-connected hypertension.  

He has not been provided a VA examination with a medical nexus opinion, and the record does not contain any medical evidence to support or contradict his lay statements regarding the etiology of his sleep apnea.  In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his sleep apnea is caused by service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his sleep apnea.  The examiner should be requested to render an opinion regarding the following:

a) whether it is at least as likely as not (50 percent or more probability) that currently diagnosed sleep apnea had its onset in service, or is otherwise related to service.  

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's sleep apnea is proximately due to the Veteran's service-connected disabilities, to include diabetes mellitus or hypertension.  

c) whether it is at least as likely as not (50 percent or more probability) that the Veteran's sleep apnea is permanently aggravated by, the Veteran's service-connected disabilities, to include diabetes mellitus or hypertension.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the sleep apnea prior to aggravation and the level of severity of sleep apnea due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

